UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6669


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ERIC HUGHES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:00-cr-00004-JRS-2)


Submitted:   October 19, 2010              Decided:   October 27, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Eric Hughes, Appellant Pro Se.  Michael Cornell Wallace,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Eric Hughes appeals the district court’s order

denying   his   motion    for   reconsideration       of    an   order   denying

Hughes’   motion   to    correct   his     presentence     report.       We   have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                    United

States v. Hughes, No. 3:00-cr-00004-JRS-2 (E.D. Va. Aug. 31,

2009).    We deny Hughes’ motion to supplement the appellate brief

and dispense    with     oral   argument    because   the    facts   and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      2